Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.11 Page 1 of 11




                             EXHIBIT "A"
  Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.12 Page 2 of 11



                                                                                                                                         PLD-PI-001
~ORNEY         OR PARTY 'MTHOUT ATIORNEY (Nama, Slet" Ba/number. and addnm):
      Andy Van Le, Esq. (SBN 214177)
                                                                                                                    FOR COURT USE ONI. Y
                                                                                                                                                            I
      Law Office of Andy Van Le & Associates, PC                                                             ELECTRot.ICALLY FILED
      1551 Fourth Avenue, Suite 102                                                                            Superior Court of California,
      San Diego, CA 92101                                                                                         County of San Diego
               TELEPHONE NO:          (619) 525-0001            FAXNO./Optlons/):   (619) 525-0009             0312312021 at 02:43 :00 PM
                                                                                                     ,
  E·MAIL ADDRESS {Optlol1aQ:
                                                                                                               Clerk of the Superior Court
                     Plaintiff Gayann Greene
      ATIORNEY FOR (Nam.e):                                                                                 By Melinda IlIbClure,Deputy Clerk
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Diego
      STREETADORESS: 330 West Broadway
           MAl LING ADDRESS:
          CITY AND ZIP CODE:          San Diego, CA 92101
               BRANCH NAME:           Central
                PLAINTIFF:            Gayann Greene

              DEFENDANT:              Sprouts Farmers Market, Inc.; SF Markets, LLC; and

 m         DOES 2 TO          100
  COMPLAINT-PersonallnJury, Property Damage, Wrongful Death
          m
        AMENDED (Number): First
  Type (check all that apply):
 m     MOTOR VEHICL.E         D OTHER (specify):
          o  Property Damage       0 Wrongful Death
          m  Personal InJury                   D
                                       Other Damages (specify):
  Jurisdiction (check all that apply):                                                                   CASE NUMBER:
 D     ACTION IS A L.IMITED CIVIL CASE
       Amount demanded D does not exceed $10,000                                                         37-2021-0000 1367-CU-PO-CTL
                              D exceeds $10,000, but does not exceed $26,000
 m     ACTION IS AN UNUMITED CIVIL CASE (exceeds $25,000)
 o     ACTION IS RECLASSIFIED by this amended complaint
          o  from limited to unlimited
          o  from unlimited to limited
1. Plaintiff (name or names): Gayann Greene
   alleges causes of action against defendant (name or names):
     Sprouts Farmers Market, Inc.; SF Markets, LLC, previously named and sued as Doe 1; and Does 2 I00                                    M




2.   This pleading, including attachments and exhibits, consists of the followlng number of pages: 5
3. Each plaintiff named above is a competent adult
   a. 0     except plaintiff (name):
            (1) 0     a corporation qualified to do business In California
            (2) 0     an unincorporated entity (describe):
            (3) D a public entity (describe):
            (4) D a minor D            an adult
                      (a) 0      for whom a guardian or conservator of the estate or a guardian ad litem has been apPOinted
                      (b) D other (specify):
            (5) 0     other (specify):
     b,   0        except plaintiff (name):
                   (1) D a corporation qualified to do business In California
                   (2)   D  an unincorporated entity (describe):
                   (3) D a public entity (describe):
                   (4) D a minor 0           an adult
                            (a) D for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                            (b)         D
                                        other (specify):
                   (5) D other (specify):

     o        Information about additional plaintiffs who are not competent adults is shown in Attachment 3.                                       Pag.10r3
                                                                                                                             Code Of Civil Procedure, § 426.12
 F~rc~~~b~="                                           COMPLAINT-Personal InJury, Property                                               www.coulflnfo.ca.!/Ov
PLD-PI.Q01 [Rav. JIlIlUBIY 1, 2oo7j                        Damage, Wrongful Death
  Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.13 Page 3 of 11



                                                                                                                                 PLD·PI-001
     SHORT TITLE:                                                                                      CASE NUMBER:

     Gayann Greene v. Sprouts Farmers Market, Inc.; et al.                                             37-2021-00001367-CU-PO-CTL

4.    D         Plaintiff (name):
                is doing business under the fictitious name (specify):

        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
   a.       m
           except defendant (name): Sprouts Farmers Mkt. c.
           (1) 0    a business organization, form unknown
                                                                                   D   except defendant (name);
                                                                                       (1) D a business organization, form unknown
           (2)            m
                    a corporation                                                      (2) 0    a corporation
           (3) 0    an unincorporated entity (describe):                               (3) 0    an unincorporated entity (describe):

                    (4)   D     a public entity (describe):                            (4)   0   a public entity (describe):

                    (5)   0     other (specify):                                       (5)   0   other (specify):




      b.    m       except defendant (name): SF Markets, LLC                  d.   0   except defendant (name):
                    (1) 0    a business organization, form unknown                     (1) D a business organization, form unknown
                    (2) D a corporation                                                (2) D a corporation
                    (3) 0    an unincorporated entity (describe):                      (3) 0    an unincorporated entity (describe):

                    (4)   0     a public entity (describe);                            (4)   D   a public entity (describe);

                    (5)   m other (specify):                                           (5)   D   other (specify);
                                Limited Liability Company
       D         Information about additional defendants who are not natural persons is contained in Attachment 5.
6.         The true names of defendants sued as Does are unknown to plaintiff.
           a.   m   Doe defendants (specify Doe numbers); 2-100                          were the agents or employees of other
                    named defendants and acted within the scope of that agency or employment.
           b.   m plaintiff.
                  Doe defendants (specify Doe numbers): 2-100                                    are persons whose capacities are unknown to

7.     0          Defendants who are joined under Code of Civil Procedure section 382 are (names):




8.         This court is the proper court because
           a.   m   at least one defendant now resides in its jurisdictional area.
           b. D the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
           c.   m   injury to person or damage to personal property occurred in its jurisdictional area.
           d. D other (specify):




9.     CJ        Plaintiff is required to comply with a claims statute, and
           a.   D    has complied with applicable claims statutes, or
           b.   CJ is excused from complying because (specify):


PLD-PJ-001 (Rev. JanUl¥Y 1, 2007]                      COMPUINT-Personallnjury, Property                                               Pag.20'3
                                                           Damage, Wrongful Death
  Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.14 Page 4 of 11



                                                                                                                                        PLD·PI·001
 SHORT TITLE:                                                                                          CASE NUMBER:

  Gayann Greene v. Sprouts Farmers Market, Inc.; et al.                                                37·2021-00001367-CU-PO-CTL

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
        causes of action attached):
       a.   0       Motor Vehicle
       b.   m       General Negligence
       c.   0       Intentional Tort
       d.   D       Products Liability
       e.   m       Premises Liability
       f.   0       Other (specify):




11.    Plaintiff has suffered
       a.   m     wage loss
       b.   m     loss of use of property
       c.   m     hospital and medical expenses
       d.   m     general damage
       e.   m     property damage
       f.   m     loss of earning capacity
       g.   m     other damage (specify):

                      Pre and post judgment interest such other and further relief as this court deems just and proper.


12.    0        The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
       a.   D      listed in Attachment 12.
       b.   0       as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.




14.    Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
       a. (1)     m
                  compensatory damages
          (2)     0
                  punitive damages
          The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
          (1)     m
                  according to proof
          (2)     0
                  in the amount of: $

15.   D         The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




Date:      March 23, 2021

Andy Van Le, Esq.
                               (TYPE OR PRINT NAME)                                              (SIGNATURE OF PLAINTIFF OR ATIORNEy)

                                                                                                                                            PIU.3 of 3
PlD-PI.oolIRev. January 1, 2007]                      COMPLAINT-Personal Injury , Property
                                                           Damage, Wrongful Death
  Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.15 Page 5 of 11



                                                                                                                                 PLD-PI-001 (2)
   SHORT TITLE:                                                                                    CASE NUMBER:

   Gayann Greene v. Sprouts Farmers Market, Inc., et al.                                            37-2021-00001367-CU-PO-CTL


           First                                 CAUSE OF ACTION-General Negligence                                        Page _---'4__
                           (number)

           ATIACHMENT TO               W     Complaint    0     Cross - Complaint
           (Use a separate cause of action form for each causa of action.)

           GN-1. Plaintiff (name):         Gayann Greene

                      alleges that defendant (name):      Sprouts Farmers Market, Inc.; SF Markets, LLC; and



                                  CL] Does 2                    to   100
                                              -----
                      was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                       negligently caused the damage to plaintiff                                                            .
                      on (date):    February 12,2019
                       at (place) : Sprouts store located at or about 4439 Genesee Avenue in San Diego, California

                      (description of reasons for liability):
                       On or about the above referenced date, Plaintiff was a patron and invitee at Defendants' premises
                       As she was at the premises, Defendants' employee Doe 2 collided into Plaintiff with a cart and
                       caused her injuries and harm. Defendants had a duty to maintain their premises in a safe and
                       secure manner, avoid injury to its invitees, and warn against any dangerous conditions.
                       Defendants breached that duty by creating a dangerous condition, colliding into Plaintiff and
                       injuring her, failing to warn of such danger, and otherwise failing to properly maintain a safe and
                       secure premises. As a direct and proximate result of this incident of Defendants' negligence,
                       Plaintiff suffered bodily injuries and other damages.




                                                                                                                                             Page 1011
  Fonn Approved fex Optlonal lJs8                                                                                         Code 01 CIvI Procedure 425.12
   Judlclal Cooncll 0/ Calfornla                CAUSE OF ACTION-General Negligence                                                 _ .oourtfnfo.ca.gov
PLO-PI-001(2) [Rev. January 1. 2007[
  Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.16 Page 6 of 11



                                                                                                                                         PLD-PI-001 (4)
  SHORT TITLE:                                                                                            CASE NUMBER:


  Gayann Greene v. Sprouts Farmers Market, Inc., et al.                                                     37-2021-00001367-CU-PO-CTL

         Second                                       CAUSE OF ACTION-Premises Liability                                         Page _ _5__
                         (number)
         ATTACHMENT TO        W Complaint D Cross - Complaint
         (Use a separate cause of action form for each cause of action.)

         Prem.L-1. Plaintiff (name): Gayann Greene
                     alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                     On (date): February 12, 2019                       plaintiff was Injured on the following premises In the following
                           fashion (description of premises and circumstances of Injury):
                           Plaintiff was a patron and invitee at Defendants' premises. As she was at the premises,
                           Defendants' employee Doe 2 collided into Plaintiff with a cart and caused her injuries and
                           harm. Defendants had a duty to maintain their premises in a safe and secure manner and to
                           warn against any dangerous condition on its premises. Defendants breached that duty by
                           creating a dangerous condition, failing to warn of such danger, and failing to properly maintain
                           a safe premises. As a direct and proximate result, Plaintiff suffered bodily injuries & damages.
         Prem.L-2.            W       Count One-Negligence The defendants who negligently owned, maintained, managed and
                                      operated the described premises were (names):
                                      Sprouts Farmers Market, Inc.; SF Markets, LLC; and

                                      m        Does   2
                                                      -----            to   100
          Prem.L-3.           rn Count Two-Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
                                      or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                      (names):



                                      W        Does   50
                                                      ~----
                                                                       to   100
                                      Plaintiff, a recreational user, was   D      an invited guest   0      a paying guest.
          Prem.L-4.           m       Count Three-Dangerous Condition of Public Property The defendants who owned public property
                                      on which a dangerous condition existed were (names):



                                                W     Does   50              to ..:1~0.:.0_ __
                                      a.   0     The defendant public entity had 0       actual 0          constructive notice of the existence of the
                                                 dangerous condition In suffiCient time prior to the injury to have corrected It.
                                      b.   D     The condition was created by employees of the defendant public entity.
         Prem.L-5. a.         [Z] Allegations about Other Defendants The defendants who were the agents and employees of the
                                      other defendants and acted within the scope of the agency were (names):
                                      Sprouts Farmers Market, Inc.; SF Markets, LLC; and

                                      W        Does   2
                                                      -=-----          to   100
                         b.   D       The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                      o    described In attachment Prem.L-5.b 0            as follows (names):



                                                                                                                                                     Page 1011
  Form Approved for OpUonal Use                       CAUSE OF ACTION-Premises liability                                        Code of CMl Procedure, § 425.12
   Judicial Council 0/ Cailornla                                                                                                          www.CIJ1JlIInfo.ca.gov
PLD-PI-001(4) [Rev. January 1,2007]
  Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.17 Page 7 of 11



                                                                                                                                     PLD·PI·001            ,
                                                                                                                                                           1



~
  ATTORNEY OR PARTY 'MTHOUT AHORNEY (Name. 51.1. e.r number. and address):
       Andy Van Le, Esq. (SBN 214177)
                                                                                                                 FOR COURT USE ONLY
                                                                                                                                                           I
       Law Office of Andy Van Le & Associates, PC
       1551 Fourth Avenue, Suite 102
       San Diego, CA 9210 1                                                                             ElECTRONICALLY FILED
               TELEPHONE NO:     (619) 525-0001               FAX NO. (OpUon.').   (619) 525-0009          Superior Court of California,
  E-MAIL ADDRESS (Optional):                                                                                  County of San Diego
      ATTORNEY FOR (Name):       Plaintiff Gayann Greene                                                   0111212021 at 05 :52 :DQ       PM
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF              San Diego                                          Clerk of the Superior Court
            STREET ADDRESS:      330 West Broadway                                                     By Yvette Mapula, Deputy Clerk
           MAILING ADDRESS:
           CITY ANO ZIP CODE:    San Diego, CA 92] 0]
                BRANCH NAME:     Central
                 PLAINTIFF:      Gayann Greene

               DEFENDANT:        Sprouts Farmers Market, Inc.; and

 m         DOES 1 TO         100
  COMPLAINT-Personal Injury. Property Damage. Wrongful Death
           o
        AMENDED (Number):
  Type (check all that apply):
 m     MOTOR VEHICLE                     0    OTHER (specify):
      D Property Damage                       0  Wrongful Death
      [ l ] Personal Injury                   0  Other Damages (specify):
  Jurisdiction (check a/l that apply):                                                               CASE NUMeER:
 o     ACTION IS A LIMITED CIVIL CASE
       Amount demanded                   0
                                    does not exceed $10,000
                                                                                                     37 ·2021·00001367· CU· PO· CTL
                                         o
                                    exceeds $10,000, but does not exceed $25.000
 m     ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
 o     ACTION IS RECLASSIFIED by this amended complaint
           o       from limited to unlimited
           o       from unlimited to limited
1. Plaintiff (name or names):             Gayann Greene
      alleges causes of action against defendant (name or names):
      Sprouts Farmers Market, Inc.; and Does 1-100
2. This pleading, including attachments and exhibits, consists of the following number of pages:       5
3. Each plaintiff named above is a competent adult
   a. 0     except plaintiff (name):
            (1) 0     a corporation qualified to do business in California
            (2) 0     an unincorporated entity (deSCribe) :
            (3) 0     a public entity (describe):
            (4) 0     a minor 0        an adult
                      (a) CJ for whom a guardian or conservator of the estate or a guardian ad litem has been appOinted
                      (b)            D
                                 other (specify):
            (5) 0     other (specify):
      b.   0       except plaintiff (name):
                   (1)  D   a corporation qualified to do business in California
                   (2)  0   an unincorporated entity (describe):
                   (3)  0   a public entity (describe):
                   (4)  0   a minor       0  an adult
                            (a)      CJ for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                            (b)      D  other (specify):
                   (5)  0   other (speCify):

   D           Information about additional plaintiffs who are not competent adults is shown in Attachment 3.                                Pig. 1 013
                                                                                                                         Code of CMI PrDcadute. § .25.12
 Form Approved for Opijonal Use
  oAJdiclal Council of Call1Ol1"Ia
                                                     COMPLAINT-Personal Injury. Property                                            www.coulfinfo.c8.gov
PLD-PI.ool (Rev. January 1. 2007)                         Damage. Wrongful Death

  2
     Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.18 Page 8 of 11



                                                                                                                                    PLD·PI·Q01
     SHORT TITLE:                                                                                          CASE NUMBER:

     Gayann Greene v. Sprouts Farmers Market, Inc.; et al.

4.    0         Plaintiff (name):
                is doing business under the fictitious name (specify) :

        and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
   a. W except defendant (name): Sprouts Farmers Mkt.                            c.   0   except defendant (name):
           (1) D a business organization, form unknown                                    (1)   0   a business organization, form unknown
           (2) IT] a corporation                                                          (2)   0   a corporation
           (3) D an unincorporated entity (describe):                                     (3)   0   an unincorporated entity (describe):

                     (4)   D    a public entity (describe):                               (4)   0   a public entity (describe):

                     (5)   D    other (specify):                                          (S)   D   other (specify):




      b.    0        except defendant (name):                                    d.   0   except defendant (name):
                     (1)   0    a business organization, form unknown                     (1)   0   a business organization, fonn unknown
                     (2)   0    a corporation                                             (2)   0   a corporation
                     (3)   0    an unincorporated entity (describe):                      (3)   0   an unincorporated entity (describe):

                     (4)   0    a public entity (describe):                               (4)   0   a public entity (describe):

                     (S)   D    other (speCify):                                          (S)   0   other (specify):


      D         Information about additional defendants who are not natural persons is contained In Attachment S.
6.         The true names of defendants sued as Does are unknown to plaintiff.
           a.   m   Doe defendants (specify Doe numbers): I·} 00                         were the agents or employees of other
                    named defendants and acted within the scope of that agency or employment.
           b.   m      Doe defendants (specify Doe numbers): 1-100                            are persons whose capacities are unknown to
                       plaintiff.
7.     0            Defendants who are joined under Code of Civil Procedure section 382 are (names) :




8.         This court is the proper court because
           a.   m   at least one defendant now resides in its jurisdictional area.
           b. 0     the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
           c.   m   injury to person or damage to personal property occurred in its jurisdictional area.
           d. 0     other (speCify):




9.     0            Plaintiff is required to comply with a claims statute, and
           a.   0       has complied with applicable claims statutes, or
           b.   0       is excused from complying because (specify):




PLD-PI'o()lIRev. January 1, 2007]                      COMPLAINT-Personal Injury, Property                                                  Plge 2 of3

                                                                Damage, Wrongful Death

  3
  Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.19 Page 9 of 11



                                                                                                                                           PLD-PI-001
  SHORT TITLE:                                                                                         CASE NUMBER:                                          r
  Gayann Greene v. Sprouts Farmers Market, Inc.; et al.

 10.    The following causes of action are attached and the statements above apply to each (each complaint must have one or more
        causes of action attached):
        a.   0         Motor Vehicle
        b.   rn General Negligence
        c.   0         Intentional Tort
        d.   0         Products Liability
        e.   m         Premises Liability
        f.   0         Other (specify):




11 .    Plaintiff has suffered
        a.   m     wage loss
        b.   m     loss of use of property
        c.   m     hospital and medical expenses
        d.   m     general damage
        e.   m     property damage
        f.   m     loss of earning capacity
        g.   m     other damage (specify):

                       Pre and post judgment interest such other and further relief as this court deems just and proper.


12.    0         The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a.   0      listed in Attachment 12.
        b.   0         as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.




14.     Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
        a. (1) [ l ] compensatory damages
           (2)     0  punitive damages
           The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
           (1) [ l ] according to proof
           (2)     D  in the amount of: $

15.    D         The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):




Date:      January 12, 2021

Andy Van Le, Esq.
                               (TYPE OR PRINT NAME)                                       r -........a ' ~TURE OF PlAINTIFF OR ATTORNEY)

Pl()'PI-001IRav January 1. 2007]                      COMPLAINT-Personal Injury, Property                                                      Pig. 3 of 3

                                                          Damage, Wrongful Death

 4
Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.20 Page 10 of 11



                                                                                                                                PLD·PI·001 (2)
   SHORT TITLE:                                                                                    CASE NUMBER:

   Gayann Greene v. Sprouts Farmers Market, Inc., et al.


           First                                    CAUSE OF ACTION-General Negligence                                     Page _---..;.4__
                           (number)

           ATTACHMENT TO                W       Complaint   0    Cross - Complaint

           (Use    a separate cause of action form for each cause of action.)

           GN-1. Plaintiff (name):          Gayann Greene

                      alleges that defendant (name):        Sprouts Farmers Market, Inc.; and



                                  m      Does    1 ----
                                                 -               to   100

                      was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
                      negligently caused the damage to plaintiff
                      on (date) :      February 12, 2019
                      at (place) :     Sprouts store located at or about 4439 Genesee Avenue in San Diego, California
                      (description of reasons for liability):

                       On or about the above referenced date, Plaintiff was a patron and invitee at Defendants' premises
                       As she was at the premises, Defendants' employee Doe 1 collided into Plaintiff with a cart and
                       caused her injuries and harm. Defendants had a duty to maintain their premises in a safe and
                       secure manner, avoid injury to its invitees, and warn against any dangerous conditions.
                       Defendants breached that duty by creating a dangerous condition, colliding into Plaintiff and
                       injuring her, failing to warn of such danger, and otherwise failing to properly maintain a safe and
                       secure premises. As a direct and proximate result of this incident of Defendants' negligence,
                       Plaintiff suffered bodily injuries and other damages.




                                                                                                                                            PaUllofl
                                                                                                                          Code 01 CiYI Procedure 425.12
  Form Approved for Optional Use
    Judicial Counel 01 CalWomia
                                                   CAUSE OF ACTION-General Negligence                                              WWW.oourtinfo.C8.goV
PLD-PI.Q01(2) (Rev. January 1. 2007]



  5
 Case 3:21-cv-00533-CAB-DEB Document 1-2 Filed 03/26/21 PageID.21 Page 11 of 11



                                                                                                                                            PLD·PI·001 (4)
 SHORT TITLE:                                                                                                CASE NUMBER:

  Gayann Greene v. Sprouts Farmers Market, Inc., et al.

          Second                                       CAUSE OF ACTION-Premises Liability                                          Page _ _5
                                                                                                                                           __
                          (number)
          ATTACHMENT TO                     W     Complaint         o      Cross - Complaint
          (Use a separate cause of action form for each cause of action.)

          Prem.L-1. Plaintiff (name): Gayann Greene
                      alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
                            On (date):      February 12, 2019                         plaintiff was injured on the following premises In the following

                           fashion (dascription of premises and circumstances of injury):

                            Plaintiffwas a patron and invitee at Defendants' premises. As she was at the premises,
                            Defendants' employee Doe 1 collided into Plaintiff with a cart and caused her injuries and
                            harm. Defendants had a duty to maintain their premises in a safe and secure manner and to
                            warn against any dangerous condition on its premises. Defendants breached that duty by
                            creating a dangerous condition, failing to warn of such danger, and failing to properly maintain
                            a safe premises. As a direct and proximate result, Plaintiff suffered bodily injuries & damages.
          Prem.L-2.            m       Count One-Negligence The defendants who negligently owned, maintained, managed and
                                       operated the described premises were (names):
                                       Sprouts Fanners Market, Inc.; and

                                       W        Does   1 ----
                                                       -                   to   100
          Prem.L-3.            m       Count Two-Willful Failure to Warn [Civil Code section 8461 The defendant owners who willfully
                                       or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                                       (names):



                                       W        Does   . : 5. : .0_ _ __   to   100
                                       Plaintiff, a recreational user, was      0     an invited guest   D      a paying guest.
          Prem.L-4.            m       Count Three-Dangerous Condition of Public Property The defendants who owned public property
                                       on which a dangerous condition existed were (names):



                                                  W     Ooes   50                 -100
                                                                                 to
                                                                                    -----
                                       a.   0      The defendant public entity had 0   actual D              constructive notice of the existence of the
                                                   dangerous condition in sufficient time prior to the injury to have corrected it.
                                       b.   0      The condition was created by employees of the defendant public entity. .
          Prem.L-5. a.         [lJ     Allegations about Other Defendants The defendants who were the agents and employees of the
                                       other defendants and acted within the scope of the agency were (names):
                                       Sprouts Fanners Market, Inc.; and

                                       W              I
                                                Does ...:....---- to            100
                          b.   0       The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                                       o        described in attachment Prem.L-5.b      0      as follows (names):




                                                                                                                                                         Paga1of1
   Form Approved for OpUonal Usa                       CAUSE OF ACTION-Premises liability                                          Coda of Civil Procedure. § 425.12
     JudiCial CounCil of Califomla                                                                                                              www.oourtinfo.cs.gov
Pl[)'PHl01(4) (Rav. January 1. 2007)



  6
